Citation Nr: 0316165	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  96-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active duty from June 1952 to May 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 RO rating decision which 
denied an increase in a 20 percent rating for a duodenal 
ulcer.  The Board denied the claim in a February 1997 
decision.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), which, in a May 1999 
order, vacated the Board decision and remanded the case to 
the Board for further action.  In February 2000, the Board 
remanded the case to the RO for additional development.  In 
an April 2001 decision, the Board again denied the veteran's 
claim, and the veteran again appealed to the Court.  In a 
joint motion filed in December 2002, the parties requested 
the Court to vacate and remand the Board's last decision, for 
the Board to address compliance with the duty to notify, 
pursuant to Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an order dated in December 2002, the Court granted the 
motion.  

In June 2003, the veteran's representative submitted 
additional evidence and argument.  The additional evidence 
must first be considered by the RO.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(2003).  In addition, an effort should be made to obtain 
updated relevant medical records.  Given the joint motion and 
Court order in this case, the RO should also provide 
additional notification to the veteran of the evidence 
necessary to substantiate the claim, and of his and VA's 
respective obligations to obtain different types of evidence.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet.App. 183 (2002). 
 
In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should ask the veteran to 
clearly identify all sources of VA and 
private treatment for duodenal ulcer 
disease during and since 2000.  After 
securing necessary releases, the RO 
should obtain copies of the related 
medical records.

2.  The RO should assure that there is 
compliance with the notice provisions of 
the law, to specifically include notifying 
the veteran of the evidence necessary to 
substantiate his claim, and which portion 
of such information and evidence, if any, 
must be provided by the veteran, and which 
the VA will attempt to obtain on his 
behalf.  

3.  Thereafter, the RO should review the 
claim for an increase in a 20 percent 
rating for duodenal ulcer disease.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


